DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
	The amendment filed on November 25, 2020 has been entered.  Applicant has amended claims 1, 9 and 17.  Claims 1-3, 5, 7-11, 13 and 15-19 remain pending, have been examined and currently stand rejected.

Priority
	The disclosure of the prior-filed applications, Application Nos. 12/343,423; 12/343,425; 61/018,809; 61/025,201, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Although priority has been given to Application No. 13/349,621, the Applications listed above fail to provide adequate support or enablement for the "mobile incentives" of Applicant's instant application.  Non-provisional Application Nos. 12/343,423 and 12/343,425 pertain to “mobile gift cards” and make no mention of “mobile incentives.”  A mobile incentive, as described in Applicant’s specification, is “a merchant funded device; i.e. the merchant is the entity that provides the financial account for 'funding’ the incentive ([0035] of Applicant’s specification).”  The description of a “mobile incentive” provided in the instant specification is not analogous to the description of the “mobile gift cards” described in the sic] merchant funded and, thus, operate differently from gift cards or other forms of payment cards ([0017] of Applicant’s specification).”  Furthermore, an incentive, according to the Dictionary of Business, (P. Collin (Ed.), Dictionary of Business. London, United Kingdom: A&C Black), is, "something which encourages a customer to buy,” such as a discount, or coupon.  Accordingly, a gift card, such as those described in the 423 and 425 applications, is not an incentive because it does not encourage a customer to buy, rather, it merely provides the customer with an alternative, or additional, form of payment.  Accordingly, the “mobile incentives” described in the instant application are not supported or enabled by the 12/343,423, 12/343,425, 61/018,809, or 61/025,201 applications.
Claim Interpretation
	Applicant has included a large amount of non-functional descriptive material and intended use language in the independent claims.  In an effort to provide compact prosecution Examiner has provided prior art, where available, for these limitations, however, it is noted that the non-functional and intended use language will not distinguish the invention from the prior art in terms of patentability.  The particular intended use and non-functional language is identified below.


	The portion of the limitation which recites “wherein the transmitting causes incentive system to: verify a balance of the selected mobile incentive based on the account number, verify that the requested the payment source has the available funds to complete the transaction less a verified balance available on the selected mobile incentive, and transmit a positive verification result message to the computer server comprising a payment authorization for the requested amount of the transaction”, found in the transmitting a verification request message step in claims 1, 9, and 17, is merely a recited intended use of why the computer server transmits a verification request message to the incentive system.  Applicant is not positively reciting a step where the incentive system verifies that the requested payment source has the available funds or transmits a positive verification result message.	The portions of these limitations that recite an intended use are given little to no patentable weight because the limitation(s), or portion(s) thereof, do not claim the function(s) as being positively recited actions or functions, and/or they do not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as 
The phrase “the account number not stored at the mobile device”, found in the associating a plurality of mobile incentives step in claims 1, 9, and 17, is non-functional descriptive material as it only describes, at least in part, details about where the account number is, or is not, stored, however, the fact that the account number is, or is not, stored at a particular location (e.g., on the mobile device) fails to affect how any of the positively recited steps are performed, including the associating step.  For example, the manner computer server associates and/or stores an association between the mobile device identifier and the account number would not change simply because the account number was stored on the mobile device.
	The phrase “generated by the computer server and associated with a corresponding plurality of mobile incentives associated with the mobile device identifier of the mobile device for use during the transaction”, found in the transmitting an electronic message step in claims 1, 9, and 17, is non-functional descriptive material as it only describes, at least in part, details about the perishable one-use authorization codes (e.g., who generated the codes, what other data the codes are associated with, what the code(s) could be used for, etc.), however, the particular details provided about the perishable one-use authorization codes fails to affect how any of the positively recited steps are performed.  For example, the codes are not transmitted in a different manner simply because they were generated by the computer server and associated with other data.
	The phrase “wherein a validity period of each of the perishable one-use authorization codes is time-limited”, found in the transmitting an electronic message step in claims 1, 9, and 17, is non-functional descriptive material as it only describes, at least in part, details about a validity period for the perishable one-use authorization codes, however, the fact that the perishable one-use authorization codes have a “time-limited” validity period fails to affect how any of the positively recited steps are 
	The phrase “wherein the payment source and the selected perishable one-use authorization code are provided to the merchant from the mobile device for application of the selected mobile incentive to the requested amount”, found in the receiving a payment source step in claims 1, 9, and 17, is non-functional descriptive material as it only describes, at least in part, details about who initially provided the payment source and the selected perishable one-use authorization code, however, the fact that these details were initially provided from the mobile device fails to affect how any of the positively recited steps are performed.  For example, the computer server does not receive the payment source and the selected perishable one-use authorization code differently simply because these items were initially provided to the merchant by a mobile device.  
	The phrase “wherein the payment source and the selected perishable one-use authorization code are provided to the merchant by the mobile device for application of the a selected mobile incentive to the requested amount”, found in the receiving a payment source step in claims 1, 9, and 17, is non-functional descriptive material as it only describes, at least in part, details about who provided the payment source and the selected perishable one-use authorization code to the merchant and/or why the payment source and the selected perishable one-use authorization code are provided by the mobile device/user (e.g., for application of the a selected mobile incentive), however, who initially provided these items to the merchant and the particular reason why these items are provided to the merchant fails to affect how any of the positively recited steps are performed, including the receiving of the payment source and the selected one-use authorization code.
The phrase “wherein the requested amount of the transaction is an unadjusted transaction amount”, found in the receiving a payment source step in claims 1, 9, and 17, is non-functional 
	The phrase “comprising the requested amount of the transaction, the payment source, and an account number of the selected mobile incentive determined by the computer server to be associated with the selected perishable one-use authorization code and associated with the mobile identifier”, found in the transmitting a verification request message step in claims 1, 9, and 17 is non-functional descriptive material as it only describes, at least in part, details about the contents of the verification request message, however, the fact that the verification request message has this particular data included in it fails to affect how any of the positively recited steps are performed.  For example, the fact that this message contains this specific data fails to affect how the message is routed.  Furthermore, Applicant is not positively reciting a step where the specific contents of the message are utilized, verified, etc.
	Accordingly, the non-functional descriptive material, noted above, will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 7-11, 13 and 15-19 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which 
Examiner notes that Applicant’s specification appears to describe the same invention, or portions thereof, in two distinct manners.  First, the specification provides what it calls a “high-level background” of the invention (Specification [0031-0032]), and then the specification provides a “detailed description” of the invention (Specification [0047-0048]).  Independent claims 1, 9 and 17 appear to take and combine certain elements from the “high-level” and “detailed” descriptions in order to form the claimed invention.  As best understood, the high-level and detailed descriptions are supposed to correspond, however, there are inconsistencies and/or gaps which creates uncertainty as to how the claimed invention is actually performed and/or if the applicant was in possession of the invention as it is currently recited.  
With this understanding, the following issues arise:
Claim 1 recites, in the pertinent parts, “transmitting, by the computer server in response to the authentication over the network, an electronic message comprising a plurality of perishable one-use authorization codes generated by the computer server and associated with a corresponding plurality of mobile incentives associated with the mobile device identifier of the mobile device for use during the transaction”.  Examiner has reviewed applicant’s disclosure and is unable to find support for this limitation, or portion thereof, in sufficient detail to show that applicant was in possession of the claimed See Fig. 5A and Specification [0047].  Accordingly, multiple steps appear to occur after the user is authenticated and before the user is provided the wallet, however, the instant claims do not recite these intermediate steps.  At best, it appears applicant’s disclosure provides support for receiving, from the platform, an electronic wallet after the user is authenticated.  Accordingly, Applicant’s disclosure fails to provide support for “transmitting, by the computer server in response to the authentication over the network, an electronic message comprising a plurality of perishable one-use authorization codes generated by the computer server and associated with a corresponding plurality of mobile incentives associated with the mobile device identifier of the mobile device for use during the transaction”, as recited in claim 1.  Independent claims 9 and 17 recite a substantially similar limitation to that described above, accordingly, 
Claim 1 recites, in the pertinent parts, “receiving, by the computer server over the network, a payment source and a selected perishable one-use authorization code from the merchant computer server in connection with a requested amount of the transaction, wherein the payment source and the selected perishable one-use authorization code are provided to the merchant from the mobile device for application of the selected mobile incentive to the requested amount”.  Examiner has reviewed applicant’s disclosure and is unable to find support for this limitation, or portion thereof, in sufficient detail to show that applicant was in possession of the claimed invention.  In the “high-level background” of the specification it is described that the mobile commerce platform provides a user with a one-time perishable authorization codes and balances for various tenders.  Specification [0031-0032].  The high-level background also states that the customer/user selects a specific mobile incentive to be used in making the purchase and a specific payment card to be used to complete the transaction, however, there is no explicit indication provided in the high-level background as to where this selection is made (e.g., on the user’s mobile device, at/on a point of sale device, etc.) or to whom, if anyone, the selection is sent.  Id.  The high-level background also discloses that the merchant submits the authorization code provided by the user and the transaction amount to the mobile commerce platform, and that the mobile commerce platform routes the transaction parameters to the incentive system.  Id.  However, the high-level background fails to provide any indication that a “payment source” is received by the computer server from the merchant server in connection with the one-use authorization code or anything other data/information (Emphasis added).  The “detailed description” of the specification states that the customer provides the authorization code to the merchant, and the platform receives a transaction approval request from the merchant.  Specification [0047-0048]; Fig. 5B.  Applicant’s disclosure fails to  a payment source and a selected perishable one-use authorization code from the merchant computer server in connection with a requested amount of the transaction, wherein the payment source and the selected perishable one-use authorization code are provided to the merchant from the mobile device for application of the selected mobile incentive to the requested amount” (Emphasis added), as recited in claim 1.  Independent claims 9 and 17 recite a substantially similar limitation to that described above, accordingly, independent claims 9 and 17 are also rejected under  35 U.S.C. 112, first paragraph, for the reasons and rational explained above.  Claims 2, 3, 5, 7-8, 10-11, 13, 15-16 and 18-19 are also rejected under 35 U.S.C. 112, first paragraph, based upon their dependency to independent claim 1, 9 or 17.
Claim 1 also recites, in the pertinent parts, “routing, by the computer server to an incentive system, one or more transaction parameters for verification of the transaction parameters by the incentive system, comprising: transmitting, by the computer server to the incentive system over the network, a verification request message comprising the requested amount of the transaction, the payment source, and an account number of the selected mobile incentive determined by the computer server to be associated with the selected perishable one-use authorization code and associated with the mobile identifier, wherein the transmitting causes incentive system to: verify a balance of the selected mobile incentive based on the account number, verify that the requested the payment source has the available funds to complete the transaction less a verified balance available on the selected mobile comprising: transmitting, by the computer server to the incentive system over the network, a verification request message comprising the requested amount of the transaction, the payment source, and an account number of the selected mobile incentive determined by the computer server to be associated with the selected perishable one-use authorization code and associated with the mobile identifier, wherein the transmitting causes incentive system to: verify a balance of the selected mobile incentive based on the account number, verify that the requested the payment source has the available funds to complete the transaction less a verified balance available on the selected mobile incentive, and transmit a positive verification result message to the computer server comprising a payment authorization for the requested amount of the transaction”, as recited in claim 1.  Independent claims 9 and 17 recite a substantially similar limitation to that described above, accordingly, independent claims 9 and 17 are also rejected under  35 U.S.C. 112, first paragraph, for the reasons and rational explained above.  Claims 2, 3, 5, 7-8, 10-11, 13, 15-16 and 18-19 are also rejected under  35 U.S.C. 112, first paragraph, based upon their dependency to independent claim 1, 9 or 17.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 17-19 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claim 17 recites, in part, “authenticate a associate a plurality of mobile incentives with a mobile device Identifier […].”  The bolded portion of this limitation is grammatically incorrect which makes the scope of the limitation unclear.  It is unknown if the positively recited step is authenticating, associating, or both of these.  As best understood, the limitation should recite “

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

	Claims 1-3, 5, 7, 9-11, 13, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bemmel et al. (US 2008/0097851 A1) (“Bemmel”) in view of Stambaugh (US 7,657,489 B2) in view of Singhal (US 2010/0057573 A1) in view of Uzo (US 9,177,314 B2).
Regarding Claims 1, 9, and 17:  Bemmel discloses a method of conducting a transaction, between a mobile device and a merchant computer server by a computer server, using a mobile incentive, comprising: 
authenticating, by the computer server, the mobile user associated with the mobile device at least in part in response to receipt of the mobile device identifier received from the mobile device over a network (See at least Bemmel [0030]; [0032]; [0037-0038]; [0046]; [0061-0063]; [0069-0071]; [0075]; [0077]; [0080].  Where the computer server (i.e. MIMS 100) authenticates the mobile user associated with the mobile device at least in part in response to receipt of the mobile device identifier (i.e. authentication data, e.g., a mobile phone number) received from the mobile device over a network (i.e. over the communication network, e.g., the carrier network).);
transmitting, by the computer server in response to the authentication over the network, an electronic message comprising [information] generated by the computer server and associated with a corresponding plurality of mobile incentives associated with the mobile device identifier of the mobile device for use during the transaction, wherein the transmitting the electronic message causes the [information] to be displayed on the mobile device (See at least Bemmel [0061-0063]; [0066-0067]; [0075]; Fig. 7 particularly items 712, 732, 738, 740.  Where the computer server (i.e. MIMS) transmits, over the network (i.e. over the communication network), an electronic message comprising information (i.e. details about mobile incentives) generated by the computer server and associated with a corresponding plurality of mobile incentives associated with the mobile device identifier of the mobile );
receiving, by the [appropriate payment processing service] over the network, a payment source and [information], from the merchant computer server in connection with a requested amount of the transaction, wherein the payment source and the [information] are provided to the merchant for application of the selected mobile incentive to the requested amount (See at least Bemmel [0033]; [0073-0075]; [0082-0083].  Where the appropriate payment processing service receives, over the network (i.e. over the communication network), a payment source (i.e. financial account information from the participant’s electronic wallet) and information (i.e. details about the mobile incentive), from the merchant computer server (i.e. from the point of transaction (“POT”)) in connection with a requested amount of the transaction (i.e. purchase amount), wherein the payment source and the information are provided to the merchant for application of the selected mobile incentive to the requested amount (i.e. to reduce the price charged to the participant).);
routing, to an incentive system, one or more transaction parameters for verification of the transaction parameters by the incentive system (See at least Bemmel [0033]; [0073-0075]; [0082-0083].  Where one or more transaction parameters are routed to an incentive system (i.e. payment processor) for verification of the transaction parameters by the incentive system.), comprising:
transmitting, to the incentive system over the network, a verification request message comprising the requested amount of the transaction, [and] the payment source (See at least Bemmel [0033]; [0073-0075]; [0082-0083].  Where a verification request message (i.e. authentication request for the transaction) comprising a requested amount of the transaction (i.e. price charged, e.g., the purchase amount reduced by the incentives), and the payment source (i.e. financial account information from the participant’s electronic wallet) is transmitted ).
	Bemmel discloses the delivering of promotional data to individuals via mobile devices and enabling the use of the promotional data at a point of transaction.  Bemmel [0002].  However, Bemmel does not explicitly disclose but Stambaugh teaches:
routing, by the computer server to an incentive system, one or more transaction parameters (See at least Stambaugh c. 7 lines 28-48; Fig. 5.  Where the computer server (i.e. transaction authority) routes (i.e. forwards) to an incentive system (i.e. payment authority) one or more transaction parameters (e.g., transaction code).), comprising:
transmitting, by the computer server to the incentive system, a verification request message comprising an account number of the selected mobile incentive determined by the computer server to be associated with the selected perishable one-use authorization code and associated with the mobile identifier (See at least Stambaugh c. 7 lines 28-48; c. 8 lines 8-16; Fig. 5.  Where the computer server (i.e. transaction authority) transmits (i.e. sends/forwards) to the incentive system (i.e. payment authority) a verification request message comprising a requested amount of the transaction (i.e. the transaction dollar amount) and an account number of the selected mobile incentive determined by the computer server to be associated with the selected perishable one-use authorization code and associated with the mobile identifier (i.e. transaction code, where the transaction code can have an associated period of validity, e.g., 15 minutes).); and 
in response to receipt of a positive verification result message from the incentive system, communicating, by the computer server to the merchant computer server over the network, a payment authorization to complete the transaction between the mobile device and the merchant computer server (See at least Stambaugh c. 7 lines 15-48; Fig. 5.  Where in response to receipt of a positive ).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bemmel’s method of delivering promotional data to individuals via mobile devices and enabling the use of the promotional data at a point of transaction, to include the teachings of Stambaugh, in order to allow a transaction code to be processed just as any other gift card or stored value card transaction would be processed (Stambaugh Col. 7 lines 35-37).
Additionally, the combination of Bemmel and Stambaugh fails to explicitly disclose but Singhal teaches: 
associating, by the computer server, a plurality of mobile incentives with a mobile device identifier associated with the mobile device, wherein for each mobile incentive, the associating further comprises storing, at the computer server, an association between the mobile device identifier that identifies a mobile user and an account number that identifies said each mobile incentive to an incentive system (See at least Singhal [0035]; [0044]; [0047]; Fig. 4 “Coupon Distribution and Redemption database 96”.  Where the computer server (i.e. coupon system) associates a plurality of mobile incentives (i.e. a plurality of coupons) with a mobile device identifier associated with the mobile device (i.e. with a mobile device number/wireless device id 22A), wherein for each mobile incentive (i.e. for each coupon), the associating further comprises storing (e.g., storing in the coupon distribution and redemption database 96), at the computer server (i.e. at the coupon system), an association between the mobile device identifier that identifies a mobile user (i.e. the mobile device number/wireless device id 22A) and an account );
where the information transmitted, by the computer server, is an electronic message comprising a plurality of perishable one-use authorization codes generated by the computer server and associated with a corresponding plurality of mobile incentives associated with the mobile device identifier of the mobile device for use during the transaction, wherein the transmitting the electronic message causes the perishable one-use authorization codes to be displayed on the mobile device with associated balances of each of the perishable one-use authorization codes, wherein a validity period of each of the perishable one-use authorization codes is time-limited (See at least Singhal [0024]; [0027-0029]; [0032]; [0035]; [0053-0060].  Where the computer server (i.e. coupon system) transmits an electronic message (i.e. a personalized coupon file) comprising a plurality of perishable one-use authorization codes (i.e. coupon codes that cannot be used twice) generated by the computer server and associated with a corresponding plurality of mobile incentives (i.e. plurality of coupons) associated with the mobile device identifier of the mobile device (i.e. associated with the mobile device number of the mobile device) for use during the transaction, wherein the transmitting the electronic message causes the perishable one-use authorization codes to be displayed on the mobile device (i.e. display coupons on the mobile device) with associated balances of each of the perishable one-use authorization codes (i.e. the coupon amount), wherein a validity period of each of the perishable one-use authorization codes is time-limited (i.e. indicated by the coupon expire date).);
receiving, by the computer server, a selected perishable one-use authorization code from the merchant computer server (See at least Singhal [0023-0024]; [0027-0029]; [0057-0059].  Where the computer server (i.e. coupon system) receives (e.g., during the interfacing at step 112) a ).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bemmel’s method of delivering promotional data to individuals via mobile devices and enabling the use of the promotional data at a point of transaction, to include the teachings of Singhal, in order to provide for a more efficient and convenient paperless redemption system for retail merchants (Singhal [0006]).
Additionally, the combination of Bemmel, Stambaugh, and Singhal fails to explicitly disclose but Uzo teaches: 
receiving, by the computer server, a payment source and a selected one-use authorization code from the merchant computer server in connection with a requested amount of the transaction, wherein the payment source and the selected perishable one-use authorization code are provided to the merchant from the mobile device for application of a selected mobile incentive to the requested amount, and wherein the requested amount of the transaction is an unadjusted amount (See at least Uzo c. 4 lines 23-34; c. 11 lines 13-23; c. 14 lines 22-47; c. 47 lines 17-23.  Where the computer server (i.e. issuer) receives a payment source (i.e. IIN/the credit card number) and a selected one-use authorization code (i.e. OTPIN) from the merchant computer server (i.e. merchant) in connection with a requested amount of the transaction (i.e. amount to pay), wherein the payment source and the selected perishable one-use authorization code are provided to the merchant from the mobile device (i.e. communications device) for application of a selected mobile incentive (i.e. payment instrument) to the requested amount (i.e. amount to pay), wherein the request amount of the transaction is an unadjusted amount (i.e. the amount to pay is not adjusted by the merchant).).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bemmel’s method of delivering promotional data to individuals via 
The combination of Bemmel, Stambaugh, Singhal and Uzo fail to explicitly disclose that the account number [is] not stored at the mobile device.  However, as indicated in the claim interpretation section seen above, “the account number not stored at the mobile device” is non-functional descriptive material and will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding Claims 2, 10, and 18:  Bemmel and Uzo fail to disclose, but Stambaugh teaches, determining that the mobile incentive is associated with the merchant and the mobile 3device (See at least Stambaugh col. 5, lines 31-45); and 
4	querying the mobile device whether to apply the mobile incentive to the transaction (See at least Stambaugh col. 5, lines 17-31, wherein the mobile device is queried via the mobile user having options and being able to choose whether to input the code or not).

Regarding Claims 3, 11, and 19:  Bemmel and Uzo fail to disclose, but Stambaugh teaches applying the mobile incentive to the requested amount in response to the mobile device instructing the computer server to apply the mobile incentive to the transaction (See at least Stambaugh col. 5, lines 21-45.  Where the mobile incentive (i.e. incentive or promotion) is applied to the requested amount in response to the mobile device instructing the computer server to apply the mobile incentive to the transaction (e.g., a promotion code which the user can input).).

Regarding Claims 5 and 13:  Bemmel discloses wherein the user identifier comprises a personal identification number (PIN) (See at least Bemmel [0032]; [0036-38] “the participant is presented with a password, such as a code or PIN, which can be used by the participant to login via a portal 156 to augment his mobile incentive account”; [0045-0046] “a password can be verification data registered by the participant, such as a PIN”; [0077]; [0080].  Where the user identifier (i.e. authentication data, e.g., a password) comprises a personal identification number (PIN).).

Regarding Claims 7 and 15:  Uzo discloses wherein the tender comprises at least one of: a financial account or an incentive (See at least Uzo c. 47, ll. 17-20, wherein the IIN constitutes a financial account (c. 1, ll. 39-43)). 

	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bemmel in view of Stambaugh in view of Singhal in view of Uzo, as applied above, and further in view of Law et al. (US 2007/0125840 A1) (“Law”).
Regarding Claims 8 and 16:  Bemmel fails to disclose but Law teaches transmitting an electronic receipt of the transaction to the merchant, and the mobile device (See at least Law [0158], wherein sending confirmation of payment to the sender and recipient constitutes transmitting a receipt).	It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to combine the teachings of Law with Bemmel because Law would increase security and flexibility of transaction environments (Law [0043-0047]).

Response to Arguments
Priority
sic] merchant funded and, thus, operate differently from gift cards or other forms of payment cards.”  Specification [0017].  Examiner agrees that a user funded gift card and a merchant funded incentive share similarities in that the both can be applied towards a purchase, however, the 423, 425, 809, and 201 applications all fail to provide any indication that the described gift card is, or could be, funded by the merchant.  Accordingly, the "mobile incentives" described in the instant application are not supported or enabled by the 12/343,423, 12/343,425, 61/018,809, or 61/025,201 applications.
Claim Objection

Claim Rejections – 35 U.S.C. § 112, first paragraph
	Claims 1-3, 5, 7-11, 13 and 15-19 were, and continue to be, rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Applicant cites multiple passages from the specification and makes a blanket statement indicating that the “claimed "authenticating", "transmitting", "receiving", "routing", "transmitting", and "communicating", as claimed in amended claim 1, and similarly in amended claims 9 and 17, are either "explicitly, implicitly, or inherently supported in the originally filed disclosure".”  Amendment, p. 12-15.  Examiner has fully considered Applicant’s remarks, however they are unpersuasive.  The prior, and current, 35 U.S.C. 112, first paragraph, rejections identify specific deficiencies where Applicant’s disclosure fails to support the claimed invention.  Examiner understands that embodiments discussed within the specification are not mutually exclusive, however the fact the disclosure broadly mentions a concept does not indicate that the feature is supported.  For example, Examiner acknowledges that the disclosure broadly discusses the authenticating of a user via PIN, however, as indicated in the rejection seen above, there is no indication that the computer server transmits an electronic response message in response to the authentication, as currently recited.  Examiner also acknowledges that the specification states “Once the customer is authenticated, the platform retrieves the electronic wallet associated with the customer at 525” (Specification [0047]), however, as best understood retrieving a wallet and transmitting an electronic message are not the same thing.	Examiner has updated the prior 35 U.S.C. 112, first paragraph, rejections based on the most recent claim amendments, however, the basis for the rejection(s) remains valid and unchanged.  Accordingly, the 35 U.S.C. 112, first paragraph, rejection on claims 1-3, 5, 7-11, 13 and 15-19 is maintained.  
Claim Rejections – 35 U.S.C. § 112, second paragraph
	Claims 1-3, 5, 7-11, 13 and 15-19 were rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.  Applicant’s amendments have clarified the previously cited issue, accordingly, the prior 35 U.S.C. 112, second paragraph, rejection is withdrawn.
Claim Rejections – 35 U.S.C. § 101	Applicant's arguments with respect to the 35 U.S.C. § 101 (Alice) rejection (Amendment, pp. 16-22) have been fully considered and were found to be persuasive.  Particularly, Examiner agrees with Applicant’s remarks (Amendment, pp. 19-20) which illustrate how the claimed invention offers an improvement over prior techniques that stored the incentive information on the mobile device.  Accordingly, the abstract idea of providing an incentive (e.g., a coupon) and managing a transaction that uses the incentive is integrated into a practical application because it offers an improvement over prior, possibly unsecure, techniques that relied on information stored on and transmitted from a mobile device to complete a transaction.  The 35 U.S.C. § 101 rejection is withdrawn.
Claim Rejections – 35 U.S.C. § 103	 Applicant's arguments with respect to 35 U.S.C. § 103 have been fully considered but they are not persuasive.
	Applicant argues that Bemmel, Stambaugh, Singhal, and Uzo fails to describe or suggest "associating, by the computer server, a plurality of mobile incentives with a mobile device identifier associated with the mobile device, wherein for each mobile incentive, the associating further comprises storing, at the computer server, an association between the mobile device identifier that identifies a mobile user and an account number that identifies said each mobile incentive to an incentive system, the account number not stored at the mobile device ... [and] transmitting, by the computer server to the incentive system over the network ... an account number of the selected mobile incentive determined by the computer server to be associated with the selected perishable one-use authorization code and associated with the mobile identifier," as claimed.  Amendment, pp. 23-30.  Examiner respectfully disagrees.  Singhal teaches where the computer server (i.e. coupon system) associates a plurality of mobile incentives (i.e. a plurality of coupons) with a mobile device identifier associated with the mobile device (i.e. with a mobile device number/wireless device id 22A), wherein for each mobile incentive (i.e. for each coupon), the associating further comprises storing (e.g., storing in the coupon distribution and redemption database 96), at the computer server (i.e. at the coupon system), an association between the mobile device identifier that identifies a mobile user (i.e. the mobile device number/wireless device id 22A) and an account number that identifies said each mobile incentive to an incentive system (i.e. coupon id, e.g., coupon id 94B).  Singhal [0035]; [0044]; [0047]; Fig. 4 “Coupon Distribution and Redemption database 96”.  Examiner acknowledges that the combination of Bemmel, Stambaugh, Singhal and Uzo fail to explicitly disclose that the account number [is] not stored at the mobile device, however, the fact that the account number is not stored at/on the mobile device is merely non-functional descriptive material.  That is, the fact that the account number is, or is not, stored at a particular location (e.g., on the mobile device) fails to affect how any of the positively recited steps are performed, including the associating step.  Accordingly, this non-functional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	As per the “transmitting, by the computer server to the incentive system over the network ... an account number of the selected mobile incentive determined by the computer server to be associated with the selected perishable one-use authorization code and associated with the mobile identifier”, Bemmel discloses where a verification request message (i.e. authentication request for the transaction) comprising a requested amount of the transaction (i.e. price charged, e.g., the purchase amount transmitting, by the computer server to the incentive system over the network ... an account number of the selected mobile incentive determined by the computer server to be associated with the selected perishable one-use authorization code and associated with the mobile identifier”, as recited in claim 1.  
	It is also noted that the phrase “comprising the requested amount of the transaction, the payment source, and an account number of the selected mobile incentive determined by the computer server to be associated with the selected perishable one-use authorization code and associated with the mobile identifier”, found in the transmitting a verification request message step in claims 1, 9, and 17 is non-functional descriptive material as it only describes, at least in part, details about the contents of the 
	As indicated in Applicant’s remarks (Amendment, p. 30), independent claims 9 and 17 include similar features and limitations to those discussed above with respect to independent claim 1, accordingly, the reasons and rational explained above would also be applicable to claims 9 and 17.
	Applicant argues that Law fails to cure the alleged deficiencies of Bemmel, Stambaugh, and Uzo (Amendment, p. 30), however, Law was/is not used to teach the particular claim elements noted by applicant.
	For the above reasons, and those set forth in the 35 U.S.C. § 103 rejection, seen above, all claims remain rejected under 35 U.S.C. § 103.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Scherpa et al. (US 2010/0017325 A1) discloses where a user involved in a transaction can be identified by a computing device. Upon identifying the user, a list of financial accounts associated with the user that are available for processing the transaction can be identified. Account information can be retrieved from financial institution(s) associated with each financial account on the list or a user identification device. Using the retrieved account information, the list of financial accounts can be ranked according to a "value" of transaction incentives provided by each financial account based upon one or more aspects of the transaction. Scherpa [0014]; Fig. 3.
Hsu et al. (US 2011/0029368 A1) discloses where an application server may associate a selected coupon with a user's account by storing a coupon identifier that identifies the coupon in association with the user's account.  The server stores the customer’s mobile phone number in electronic storage as part of the customer’s account information.  Hsu [0048]; [0120]; [0128].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        February 24, 2021

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685